812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Buford LYVERS, Petitioner-Appellant,v.John REES, Superintendent, Respondent-Appellee.
No. 86-5860.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1987.

Before KEITH and KENNEDY, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, petitioner seeks federal habeas corpus relief under 28 U.S.C. Sec. 2254 from a 1981 burglary conviction enhanced by Kentucky's recidivist statute.  The magistrate to whom the matter was referred recommended dismissing the petition.  The district court, considering then rejecting petitioner's objections, adopted this recommendation and dismissed the petition.  This appeal followed.  Petitioner has filed an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we affirm for the reasons set forth in the opinion and order on review.  Rule 9(d)(3), Rules of the Sixth Circuit.


4
It is therefore ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.